DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ERIC T. NEWSOME,
                              Appellant,

                                    v.

               THE BANK OF NEW YORK MELLON, etc.,
                            Appellee.

                              No. 4D20-1289

                              [June 3, 2021]

   Non-final appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
502015CA005071.

   Eric T. Newsome, Boynton Beach, pro se.

  Jason F. Joseph of Tromberg Morris Poulin, PLLC, Boca Raton, for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, CJ., MAY and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.